Citation Nr: 1244211	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 from the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO).

On his September 2009 Substantive Appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  His hearing was scheduled for April 2010.  Prior to that hearing, the Veteran requested that he instead be scheduled for a new VA examination in lieu of his hearing and his hearing request is considered withdrawn.  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine has not resulted in any loss of range of motion in his thoracolumbar spine, nor has he been prescribed bed rest and treatment by a physician to treat incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a compensable rating for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained; he did not identify any further records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

A VA examination was conducted in July 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all findings and rendered all opinions necessary to properly rate the Veteran's claim under the applicable Diagnostic Codes.  

In briefs of July 2010 and November 2012, the Veteran's representative argued that, given the passage of time since the Veteran's last VA examination, a new examination is warranted.  The Board disagrees.  In April 2010, the Veteran requested a new VA examination in lieu of his scheduled hearing.  The Veteran was scheduled for such an examination in May 2010, but he failed to appear.  He has offered no good cause for missing this examination, and he has presented no evidence as to why this examination should be rescheduled.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is currently evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243, covering intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  Id. 

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Veteran's degenerative disc disease of the lumbar spine may also be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under that Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, Code 5237, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).     

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Throughout 2007 and 2008, VA treatment records show that the Veteran sporadically complained of suffering from back pain.  An August 2007 VA record reflects that the Veteran complained that his back went out the day before.  The Veteran rated his pain as 7/10 constantly and 10/10 with any movement.  The Veteran voiced similar complaints in November 2007 and May 2008.  Though the Veteran was never seen by VA treatment providers, he called to update his primary care providers of his condition, and noted after each incident that his back was feeling better.  

The Veteran underwent a VA examination in July 2008.  The Veteran reported no hospitalization for his back disability.  He denied suffering from any bladder or bowel impairments, from any parasthesias or leg or foot weakness, and from any falls or unsteadiness as a result of his disability.  The Veteran also denied suffering from decreased motion, stiffness, spasms, or pain in his back.  He reported moderate flare-ups every 5 to 6 months that lasted for 1 to 2 weeks.  He reported being unable to walk or function during a flare-up, but acknowledged that he had never been seen or examined at those times.  

Upon examination, the examiner found no evidence of spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  He had no abnormal gait, abnormal spinal contour, or ankylosis.  His sensory and reflex examinations were normal.  Range of motion testing revealed that the Veteran had full active movement against full resistance.  He had flexion of 95 degrees, extension of 35 degrees, right lateral flexion of 40 degrees, left lateral flexion of 40 degrees, right lateral rotation of 35 degrees, and left lateral rotation of 35 degrees.  The examiner reported no pain or loss of motion with repetitive motion.  

The examiner diagnosed the Veteran as suffering from a mild disc bulge at L4-5 and L5-S1.  The Veteran had no stenosis, disc herniation, or neural impingement.  

A December 2008 MRI from UMC Health System reported that the Veteran has mild to moderate spondylosis at L4-L5 without evidence of herniation, central stenosis, or neural foraminal narrowing.

The Veteran has sent in numerous letters from friends who describe his condition.  In a January 2009 letter, VLG wrote that he had observed the Veteran coping with immense pain due to his back problem.  He added that he had observed times where the Veteran's pain was severe enough to stop him from standing or walking without assistance.  In a separate letter, DG wrote that he saw the Veteran in severe pain over a three day period, noting that he had an inability to get comfortable while sitting, difficulty with rising after sitting, and almost falling when walking.  

In a September 2009 letter, GQ wrote that she had witnessed several times where the Veteran was unable to function because of his back pain.  She wrote that though he does not always suffer from this pain, when he does, it is severe.  The Veteran's father JH wrote that the Veteran has had difficulty completing job tasks because of his back pain.  NH noted that the Veteran sometimes has an inability to put his shoes on because of his back pain.  She noted that his pain was incapacitating at times, and that the Veteran has to take pain pills to alleviate the pain.  

To warrant a compensable rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran would have to show that he had incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Though the Veteran and the other lay statements state that he suffered from such episodes, the regulation is clear that an incapacitating episode "requires bed rest prescribed by a physician and treatment by a physician."  There is no evidence of the Veteran's being prescribed bed rest by a physician or that he was treated during the times of his claimed incapacitation.  The Veteran acknowledged this fact in his July 2008 examination, stating that he had never been seen or examined by any physician during his claimed times of incapacitation.  This lack of treatment and prescribed bed rest precludes a compensable rating under this Formula.  

To warrant a compensable rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5242.  

The Veteran meets none of these criteria.  The July 2008 VA examination showed that he had forward flexion of 95 degrees; a combined range of motion of 280 degrees; he had no muscle spasm, guarding, or localized tenderness; and there was no evidence of vertebral body fracture with loss of 50 percent or more of the height.  Indeed, each of the Veteran's measured ranges of motion exceeded the normal ranges as provided by the Code.  38 C.F.R. § 4.71a, Code 5237, Note 4.

The only evidence supporting a compensable rating is the lay statements from the Veteran, his family, and his friends describing his back pain.  Each of these statements described the Veteran as suffering from back pain that limited his ability to function.  

For two reasons, this evidence does not support a compensable rating.  First, the Veteran's July 2008 VA examination found that he did not suffer any pain with any movement during range of motion testing, and that the Veteran did not suffer from pain or any additional loss of range of motion with repetitive movement.  These objective measurements and professional observations far outweigh the lay observations from the Veteran and the various letters he procured in support of his claim.  

Second, the level of functional loss resulting from his claimed flare-ups could have been evaluated and analyzed at the May 2010 VA examination that the Veteran requested.  The Veteran, however, did not report for that examination, and he has not provided good cause as to why he did not report or why that examination should be rescheduled.  38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction for an increased rating claim, that claim must be denied.  This fact alone precludes granting an increased rating regardless of the lay observations of record.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2012).  

The applicable rating criteria here are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's service-connected back disability is not productive of any loss of range of motion, pain with motion, or incapacitating episodes treated by a physician.  There is no evidence of marked interference with employment or frequent hospitalizations.  The Veteran's symptoms are provided for in the applicable rating criteria; the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Finally, the Board need not remand the Veteran's case for consideration of a total disability rating based on individual unemployability (TDIU).  In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when that claim is raised by the record.  22 Vet. App. 447 (2009). 

Such a claim is not raised by the record here.  Though the Veteran is unemployed, there is no evidence that his unemployment is a result of his service-connected back disability or any of his other service-connected disabilities.  Rather, in an earlier May 2004 claim, the Veteran stated that he is not working because he takes care of his handicapped spouse.  Absent any evidence that the Veteran's current unemployment is a result of his service-connected disabilities, the issue of entitlement to a TDIU has not been raised by the record.  

The preponderance of the evidence is against the claim for an increased rating.  There is no doubt to be resolved, and an increased rating for the Veteran's degenerative disc disease of the lumbar spine is not warranted.  
ORDER

A compensable disability rating for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


